McLaughlin, J. (dissenting):
I do not disagree with Mr. Justice Clarke as to when a broker becomes entitled to commissions. The law on that subject is thoroughly settled in this State, and the only difficulty is applying it to the facts in each case: That is the trouble in the case now before us, and I disagree radically with him as to the application of the law to the conceded facts. The brokers produced a proposed tenant, negotiations between whom and the defendants proceeded to such an extent that they orally agreed upon many of the material terms of the lease. But it is perfectly obvious that all of the terms were not agreed upon, and this must have been understood by all the parties when they separated on the 14th of December, 1905, for the purpose of having a proposed formal lease drafted and submitting the same to the attorney for the proposed tenant. All that their negotiations, in a legal effect, amounted to up to this time was an agreement to make a lease, provided they could agree upon the terms. Here was a very valuable piece of real estate, which was to be leased for a term of twenty-three years, with an option to the tenant to renew for forty-two years more, making sixty-five *739years in all. The rent which the tenant was to pay for the first twenty-three years was $2,230,000, and he also, within three years from the beginning of the term, was to commence the erection of a building at a cost of not less than $300,000. To say that the oral negotiations which took place resulted in the meeting of the minds of the parties on the terms of the lease — which alone entitled the brokers to commissions — seems to me to be in direct hostility to all the authorities bearing on the subject, including those .cited in the prevailing opinion.
It does not appear that any suggestion was made in the oral negotiations as to when the building was to be completed; if it were to be insured, and if so, who was to pay the insurance ; if destroyed by fire during the term of the lease, what was to be done, or what were to be the rights of the parties if the tenant failed to perform. Many other details which good business judgment would suggest as being necessary to be inserted in a lease for so long a term and involving property as valuable as this were not even mentioned. The parties did not agree as to all the terms of the written lease, especially as to what remedy the owners should have of regaining possession if the tenant did not erect the building within the time proposed — the tenant insisting that the owners should have only a remedy in ejectment, but not in summary proceedings, and to this the owners would not agree.
There was no capricious withdrawal from a bargain by the defendants, nor was there any agreement ever reached. The efforts of the brokers were ineffectual, the minds of the parties never met, and a contract was never made. The. brokers, therefore, were not entitled to commissions, and the court properly directed the verdict.
The judgment appealed from should be affirmed.
Ingraham, J., concurred.
Judgment and order reversed, new trial ordered, costs to, appellants to abide event.